DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species A in the reply filed on 08/10/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12
Independent claims 1 and 12 discloses the limitation “a decision unit that decides, using at least one of target state quantities at a time of a past stop process of the target vacuum pump or another vacuum pump”, wherein sufficient explanation is not provided regarding what exactly constitutes this time period. For example, using a first interpretation, this time period can be assumed to mean any period of time after the target vacuum pump has been stopped, including periods of time where the target vacuum pump is restarted after being stopped. Alternately, it can be interpreted to mean the time after the target vacuum pump is stopped and remains stopped. However, in a stopped state, i.e., when the motor is inactive, typically there is no fluctuation in state quantities since the motor is completely inactive with no current being fed to operate said motor. Therefore, without clear indication of what exactly constitutes this time of a past stop process, this phrase will just be treated broadly to mean any time and operation status that is after the target vacuum pump is stopped. Furthermore, sufficient explanation has not been provided as to how the target state quantities of another vacuum pump at a post stop process time correlate to the operation of the target vacuum pump. The applicant is requested to provide clarification regarding the intended interpretation of this limitation along with any support for this interpretation in the original specification. 
Claims 2-10 are also rejected as they depend on a rejected claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 12 discloses the limitation “a decision unit that decides, using at least one of target state quantities at a time of a past stop process of the target vacuum pump or another vacuum pump”, wherein sufficient explanation is not provided regarding what exactly constitutes this time period. For example, using a first interpretation, this time period can be assumed to mean any period of time after the target vacuum pump has been stopped, including instances where the target vacuum pump is restarted after being stopped. Alternately, it can be interpreted to mean the time after the target vacuum pump is stopped and remains stopped. However, in a stopped state, i.e., when the motor is inactive, typically there is no fluctuation in state quantities since the motor is completely inactive with no current being fed to operate said motor. Therefore, without clear indication of what exactly constitutes this time of a past stop process, it is extremely unclear how this limitation should be interpreted. For the purposes of examination, this time period will be treated using the first interpretation. Additionally it is unclear how the target state quantities of another vacuum pump impact the operation of the target vacuum pump and how this information would be used to control the pump as claimed later in these claims. 
 Claims 2-10 are also rejected as they depend on a rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakagami et al. (herein Sakagami) (US 5,961,291).Regarding Claim 1:In Figures 1-16, Sakagami discloses a control device (controller 20)  that controls a target vacuum pump (1) including a motor (4), the control device (20) comprising: a decision unit (abnormal current decision means 24) that decides, using at least one of target state quantities (motor current)  at a time of a past stop process of the target vacuum pump (as stated in column 8, lines 53-65, initially during startup, i.e., at a time of a past stop process, when the motor is stopped and then started, the torque for driving the motor’s rotor may be so low that the motor remains stopped, i.e., the motor does not accelerate and the abnormal current decision unit 24 detects a great abnormal increase in motor current ) wherein the target state quantities are state quantities which fluctuate in accordance with a load at a time of a process of stopping a vacuum pump (motor current fluctuates based on load at the time of stopping), a normal fluctuation range or a normal time fluctuation behavior of the target state quantity at the time of the stop process (the abnormal current decision unit 24 would necessarily have a predetermined normal range of operating currents that would be considered normal and Regarding Claims 2-3:In Figures 1-16, Sakagami discloses a control device (controller 20), wherein the control unit changes the method of controlling the motor during the stop process in accordance with an amount of change in a degree of separation from the normal fluctuation range as the comparison result with respect to the target state quantity at the time of the process of stopping the target vacuum pump (as stated in column 8 line 53 to column 9, line 2, once abnormal current is detected by 24, the motor is stopped via the control unit  by scraping off the reaction product gradually. Since the abnormal current is continually detected, this indicates an amount of separation from the normal fluctuation range since when 24 detects a deviation from this normal operating range, the motor is stopped, i.e., the method of controlling the motor is changed. This abnormal current decision means 24 has to monitor the amount of change in the degree of separation since a comparison has to be performed to detect normal current and restart normal operation).
Regarding Claims 4-5:In Figures 1-16, Sakagami discloses a control device (controller 20), wherein the control unit (24, 25, 22) changes the method of controlling the motor during the stop process in accordance with the number of times or a frequency of a deviation from the normal fluctuation range as the comparison result with respect to the target state quantity at the time of the process of stopping the target vacuum pump (as stated in column 8 line 53 to column 9, line 2, once abnormal current is detected by 24, the motor is stopped via the control unit 25/22 and these operations are repeated a predetermined number of times, i.e., start/stop is initiated multiple times till normal operation resumes by scraping off the reaction product gradually. This indicates that the control unit would initiate the start/stop control a predetermined number of times and then change the stop process when the abnormal current is no longer detected. This detection of an abnormal current would be repeated in each instance and so the stop process control would reinitiate and be based on the number of times the current deviated from the normal fluctuation range. This is also in accordance to the frequency of deviations from a normal fluctuation range Regarding Claim 6:In Figures 1-16, Sakagami discloses a control device (controller 20), wherein changing the method of controlling the motor during the stop process includes changing an output of the motor during the stop process (as stated in column 9, lines 5-19, in step s2 the in Figure 10, the motor is accelerated during the aforementioned change in stop process. This motor acceleration corresponds to a change in output).
Regarding Claim 7:In Figures 1-16, Sakagami discloses a control device (controller 20), wherein changing the method of controlling the motor during the stop process includes changing an ON period and/or an OFF period of the motor during the stop process (as stated in column 8 line 53 to column 9, line 2, once abnormal current is detected by 24, the motor is stopped via the control unit 25/22 and these operations are repeated a predetermined number of times, i.e., start/stop is initiated multiple times till normal operation resumes by scraping off the reaction product gradually. Since the abnormal current decision unit 24 continually monitors abnormal current, anytime abnormal current is not detected, the ON period automatically changes till the abnormal current is detected. Hence, at least the ON period is varied).Regarding Claim 8:In Figures 1-16, Sakagami discloses a control device (controller 20), wherein changing the method of controlling the motor during the stop process includes changing a rotation direction of the motor during the stop process (as stated in column 9, lines 38-39, the Regarding Claim 9:In Figures 1-16, Sakagami discloses a control device (controller 20), further comprising a determination unit (start/stop controller 25) determining whether reactivation after an operation of the vacuum pump is stopped is possible by comparing the target state quantity at the time of the stop process of the target vacuum pump with the normal fluctuation range or the normal time fluctuation behavior (As stated in column 6, lines 34-43: “The abnormal current decision unit 24 compares the current value (detected by the motor current sensor 23) with a predetermined reference current value, and sends a signal to the start/stop controller 25 if the reference current value is exceeded. In response to an abnormality signal from the abnormal current decision unit 24, the start/stop controller 25 sends separate start /stop commands to the motor control unit 22 and the magnetic bearing control unit 21.” Therefore, the determination unit receives an abnormality signal and thereby reactivates or stops the pump based on said abnormality signal. As explained previously, this abnormality signal is based on a normal fluctuation range, i.e., a range of currents below a predetermined reference current value). Regarding Claim 10:See rejection of claim 1 which is substantially similar. The control system is the same as the control device mentioned in claim 1. 
Regarding Claim 12:See rejection of claim 1 which is substantially similar. The control device (20) must .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140210385 – Motor driving device and vacuum pump
US 20050031468 – Controller of vacuum pump
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746